UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1198


In re: MICHAEL KENNY CARTER, a/k/a Blaze,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:17-cr-00351-JMC-1)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Kenny Carter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Kenny Carter petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his motion for compassionate release, his Fed. R.

Civ. P. 60(b) motion, and his sealed motion to compel. He seeks an order from this court

directing the district court to act. The present record does not reveal undue delay in the

district court. Accordingly, although we grant Carter’s motion to supplement the petition

for a writ of mandamus, we deny the petition. * We deny as moot Carter’s motion to

expedite. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




      *
       On July 30, 2021, the district court granted Carter’s motion to withdraw his motion
for compassionate release. Therefore, his mandamus petition is moot as to his motion for
compassionate release.

                                            2